—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered January 16, 1998, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court providently exercised its discretion in precluding the defendant from introducing evidence that the gun used during the shooting in this case was used three months later by a third party. While a defendant has a right to introduce evidence that a person other than himself committed the crime charged (see, Chambers v Mississippi, 410 US 284), that evidence must do more than raise a mere suspicion that another person committed the crime. In this case, the defendant failed to show a clear link between the third party and the crime in question (see, People v Neal, 248 AD2d 406; People v Griffin, 247 AD2d 550; People v Wade, 245 AD2d 473; People v McDonald, 231 AD2d 647; People v Aulet, 111 AD2d 822). Mangano, P. J., Bracken, Luciano and Smith, JJ., concur.